Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and/or law of nature without significantly more. 
	Claims 1 and 4 recite: predicting, in an additive manufacturing of the structure, strength of a first layer of the structure in view of a first heat input that is applied when forming the first layer and a second heat input that is applied to the first layer when forming a second layer on the first layer. Judicial exceptions include laws of nature (i.e. a naturally occurring correlation), mathematical concepts, and mental processes. The courts consider processes that can be performed in the human mind (such as observations, evaluations, etc.) or using pen and paper to be a mental process. In this case, the strength of a layer of material in an additive manufacturing process is correlated to the heat input into the layer such that it can be calculated, i.e. is a law of nature and/or a mathematical concept. Furthermore, the broadest reasonable interpretation of the predicting limitation of claims 1 and 4 includes comparing the heat inputs to a chart or spreadsheet that lists predicted strengths with respect to given heat inputs, and, solving an equation. Both of these are directed to a mental process that can be performed in a human mind or with pen and paper.
Regarding step 2A, this judicial exception is not integrated into a practical application because the additional limitations of claim 1 and 4 are using the judicial exception when additively manufacturing a structure, including applying layers and heating the layers. Generally linking a judicial exception to a particular technologically environment or field of use (such as the additive manufacturing field) does not integrate a judicial exception into a practical application. Claim 4 also recites a storage medium executable by a processor. However, simply implementing a judicial exception on a physical machine such as a processor/computer is not a patentable application of the judicial exception.
When considering the claim as a whole, the other limitations do not provide an improvement in the technological field of additive manufacturing because predicting the strength of a layer is the only step. The predicted strength is not subsequently used to improve the technological field such as improving quality of manufactured parts.
Claims 2-3 and 5-6 recite a calculation step of calculating the second heat input used in the predicting limitation. Adding insignificant extra-solution activities, such as determining the heat inputs required to use the correlation/abstract idea, do not add a meaningful limitation. In finding this limitation as an insignificant extra-solution activity, it is noted that there is no disclosure in the claim or application of how to specifically determine the predetermined temperature. Further, this limitation does not improve the technological field of additive manufacturing because the claims do not use the strength predication in any way. In addition, these claims seem to also be the abstract idea of a mathematical concept because they are calculating the second heat input. Additional claim elements that recite another judicial exception are insufficient to integrate the judicial exception into a practical application. 
Claims 7 and 8 require the user setting the predetermined temperature on a computer. However, simply implementing a judicial exception on a physical machine, namely a computer, is not a patentable application of a judicial exception. Merely setting the predetermined temperature on a computer does not improve the technological field of additive manufacturing because the claims do not improve how parameters are input into a computer, and, the claims do not improve the additive manufacturing process because the claims do not use the strength predication in any way.
Step 2B considers whether the claims include additional elements that are sufficient to amount to significantly more than the judicial exception. With respect to claims 1 and 4, the predicting limitation, after inputting heat to the first and second layers during an additive manufacturing process, is the only step. As detailed above, these claims do not recite significantly more than the abstract idea/law of nature because they generally link the use of the judicial exception to a particular technological environment or field of use (i.e. additive manufacturing). In addition, with respect to claim 4, merely implementing a judicial exception on a physical machine such as a processor/computer is not a patentable application of the judicial exception. 
Claims 2-3 and 5-6 merely recite that the second heat input used in the predicting limitation is calculated. As detailed above, adding insignificant extra-solution activities, such as determining the heat inputs required to use the correlation/abstract idea, do not add a meaningful limitation. In addition, these claims seem to also be the abstract idea of a mathematical concept because they are calculating the second heat input. Additional claim elements that recite another abstract idea is insufficient to render the claim non-abstract. 
Claims 7 and 8 require the user setting the predetermined temperature on a computer. However, manually inputting predetermined variables/data in a computer program is a well-understood, routine, conventional activity that is a generic computer function.
Further, the additional limitations claims 2-3 and 5-8, as a whole, don’t add significantly more to the abstract idea/law of nature because they merely allow the abstract idea/law of nature to be used in the additive manufacturing field. The claims do not add any structure to the additive manufacturing process, other than a conventional computer/processor and a generic 3D printer, and the predicted strength is not used in any way (such as by improving quality of manufactured parts) that could potentially provide an inventive concept.
Thus, since the claims recite an abstract idea and/or law of nature, are not integrated into a practical application, and do not recite significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC 101.

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPGPub No. 2021/0031454 (“Kothari”).
Claim 1 recites a strength prediction method for predicting strength of a structure that is additively manufactured using a 3D printer. Kothari teaches to predict the strength of a 3D printed part (paras. [0012] & [0022]-[0024]). Claim 1 also recites predicting, in an additive manufacturing of the structure, strength of a first layer of the structure in view of a first heat input that is applied when forming the first layer and a second heat input that is applied to the first layer when forming a second layer on the first layer. The broadest reasonable interpretation of “in view of” is broader than using the first and second heat inputs in a calculation. It includes events that have happened prior to the predicting. Kothari teaches to additively manufacture a part by laying a first layer (such as layer 304), heating the first layer, applying a second layer (such as layer 306), and heating the second layer (fig. 3, paras. [0012] & [0023]-[0024]). Afterward, a mechanical strength of a portion, i.e. region/layer of interest, of the part is determined via a machine learning function (figs. 3 & 5B, paras. [0021]-[0024], [0027]-[0028] & [0031]). Thus, a mechanical strength of a portion of the part is determined in view of heat inputs applied to the first and second layers, wherein one of skill in the art will appreciate that inputting heat into the second/top layer will also input heat into the first layer via thermal conduction. Further, the portion that has the strength predicted will also include a layer, i.e. first layer, that has heat input into it when forming the first layer and when a second layer is formed on top of it.
Regarding claim 4, Kothari discloses a non-transitory storage medium storing instructions that are executable by one or more processors and that cause the one or more processors to perform functions (paras. [0037] & [0038]). Claim 4 also recites the functions comprising: predicting, in additive manufacturing of a structure using a 3D printer, strength of a first layer of the structure in view of a first heat input that is applied when forming the first layer and a second heat input that is applied to the first layer when forming a second layer on the first layer. The broadest reasonable interpretation of “in view of” is broader than using the first and second heat inputs in a calculation. It includes events that have happened prior to the predicting. Kothari teaches to additively manufacture a part by laying a first layer (such as layer 304), heating the first layer, applying a second layer (such as layer 306), and heating the second layer (fig. 3, paras. [0012] & [0023]-[0024]). Afterward, a mechanical strength of a portion, i.e. region/layer of interest, of the part is determined via a machine learning function (figs. 3 & 5B, paras. [0021]-[0024], [0027]-[0028] & [0031]). Thus, a mechanical strength of a portion of the part is determined in view of heat inputs applied to the first and second layers, wherein one of skill in the art will appreciate that inputting heat into second/top layer will also input heat into the first layer via thermal conduction. Further, the portion that has the strength predicted will also include a layer, i.e. first layer, that has heat input into it when forming the first layer and when a second layer is formed on top of it. 

Other Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPGPub No. 2022/0004687 (“Sovani”) teaches using first and second heat inputs to predict/calculate the temperature of a first/buried layer throughout the additive manufacturing process. However, Sovani does not disclose calculating a second heat input of the first/buried layer based on already predicted/calculated temperatures of the first layer, as required by claims 2 and 5. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A COOK/Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within non-italicized parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise.